Citation Nr: 0111430	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from February 1957 to February 
1961.  He had a subsequent period of active duty for training 
(ACDUTRA) from June 14-28, 1986.  Historically, by a December 
1989 decision, the Board of Veterans' Appeals (Board) denied 
service connection for a right hip disability.  Thus, that 
December 1989 Board decision represents the last final 
decision on said service connection issue.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996). 

This matter came before the Board on appeal from 1999 rating 
decisions by the Montgomery, Alabama, Regional Office (RO), 
which denied reopening of the claim for service connection 
for a right hip disability.  A "travel Board" hearing was 
held before the undersigned Board member in January 2001.  

The Board in the decision herein has determined that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a right hip disability, 
as will be explained in detail below.  Consequently, that 
issue will be reframed as entitlement to service connection 
for a right hip disability, and will be dealt with on a de 
novo basis in the REMAND section below.  

During that "travel Board" hearing, appellant indicated an 
intent to file a Notice of Disagreement with a 1999 rating 
decision insofar as it denied service connection for hearing 
loss, a ruptured eardrum, headaches, and disabilities of the 
neck, shoulders, back, left hip, and upper forearm.  In any 
event, since the RO has not issued him a Statement of the 
Case on those issues, said issues are not perfected and 
before the Board (See 38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. §§ 20.200, 20.302 (2000)).  The Board will herein 
remand said service connection issues for the RO to 
adjudicate whether a timely Notice of Disagreement has been 
filed with a 1999 rating decision's denial of service 
connection for said issues and for issuance of a Statement of 
the Case with respect thereto.  See Manlincon v. West, 12 
Vet. App. 238 (1999). 


FINDINGS OF FACT

1.  By a December 1989 decision, the Board denied service 
connection for a right hip disability.  That decision was 
subsequently affirmed by the United States Court of Veterans 
Appeals (Court) in a memorandum decision.  

2.  Additional evidence submitted subsequent to that final 
December 1989 Board decision (with the credibility of that 
evidence presumed only insofar as determining reopening of 
the claim), is not cumulative and redundant and, when viewed 
in the context of all the evidence, bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the Board's December 1989 
decision, which denied entitlement to service connection for 
a right hip disability, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a right hip disability, 
"new" evidence means more than evidence which was not 
previously physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The December 1989 
Board decision, which denied service connection for a right 
hip disability, is final and may not be reopened, in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 20.1105; 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Smith (William 
A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  It is 
reiterated that that December 1989 Board decision was 
subsequently affirmed by the Court in a memorandum decision.  

The evidence previously considered in the December 1989 Board 
decision included appellant's service medical records, which 
did not reveal complaints, findings, or diagnoses pertaining 
to a right hip disability.  In a February 1987 sworn 
statement, appellant alleged that during ACDUTRA in June 
1986, he aggravated a preexisting hip disorder when he jumped 
from the back of a military vehicle.  A February 1987 
National Guard "Statement of Medical Examination..." form 
indicated that there were no witnesses to the alleged injury 
in question.  In a February 1987 sworn statement by 
appellant's 1st sergeant, he reported that appellant 
complained of hip pain to him during said ACDUTRA period and 
that appellant stated that since this was a preexisting 
injury, he wanted to see his personal physician rather than 
be treated at the camp dispensary; that appellant did not 
show him a statement from his physician until February 1987; 
and that he personally did not believe that appellant had 
sustained an injury during said ACDUTRA period.  The earliest 
clinical records dated after said June 14-28, 1986 ACDUTRA 
period included a July 17, 1986 clinical record from a 
private physician.  That clinical record noted that appellant 
had a history of hip pain "dating to several years ago.  He 
had an L-1 compression fracture in 1979....  He works on his 
feet all day long at the docks and saw [a doctor] last year, 
was told he might well have to have a total hip replacement 
but shied away at the time.  He returns now saying that he 
needs something further done."  The clinical impression was 
"dysplasia right hip with secondary hypertrophic 
arthritis."  That clinical record did not include any 
reference to an ACDUTRA injury to the hip.  August 1986 
private hospitalization records revealed that appellant 
underwent a right total hip replacement for diagnosed 
"congenital dysplasia right hip with secondary hypertrophic 
arthritis."  

The issue now for resolution is whether the evidence received 
subsequent to the December 1989 Board decision is new and 
material evidence.  The evidence received subsequent to that 
Board decision includes a July 17, 1986 clinical record from 
a private physician (a different physician than the private 
physician mentioned above).  In that clinical record, 
appellant's chief complaint was listed as back, right hip, 
and right leg pain for 1 month.  Although that clinical 
record did not include any reference to an ACDUTRA injury to 
the hip, nevertheless it temporally relates right hip pain to 
the approximate date of the alleged ACDUTRA hip injury.  
Thus, that recently received July 17, 1986 private clinical 
record (with the credibility of that evidence presumed only 
insofar as determining reopening of the claim (See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992)) presents, when 
considered with evidence previously assembled, an evidentiary 
situation so significant that it must be considered in order 
to fairly decide the merits of the claim, since it appears to 
suggest possible aggravation of appellant's preexisting right 
hip disability during ACDUTRA.  Therefore, the Board 
concludes that said July 17, 1986 private clinical record 
constitutes "new and material" evidence.  Accordingly, 
since evidence received subsequent to that December 1989 
Board decision, which denied service connection for a right 
hip disability, is new and material, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1105.  


ORDER

Since new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a right 
hip disability, that claim is reopened, and the appeal is 
allowed to this extent.


REMAND

Since the Board, in the decision herein, has determined that 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a right hip 
disability, that issue is now reframed as entitlement to 
service connection for a right hip disability, and will be 
dealt with on a de novo basis.  With respect to this now 
reframed issue, initial review of the evidentiary record 
indicates that additional evidentiary development should be 
accomplished prior to final appellate determination, for the 
following reasons.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In part, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

Initial review of the evidentiary record indicates that 
although certain National Guard records are associated with 
the claims folder, it does not appear that all of appellant's 
National Guard medical and personnel/administrative records 
have been specifically requested by the RO, nor have his duty 
for training (DUTRA) periods been verified.  Since it is at 
least conceivable that such records may be relevant, the RO 
should specifically request and attempt to obtain all 
available National Guard records and verify his DUTRA 
periods.  It should be pointed out that under the Veterans 
Claims Assistance Act of 2000, new duty to assist provisions 
include requiring VA to obtain relevant service records.   

Appellant has indicated that he was employed by the Alabama 
State Docks Department, apparently from 1985 to 1988.  
Although certain such employment records and January 1985 
employment clinical records are associated with the claims 
folder, it is unclear whether the RO has formally sought all 
relevant employment clinical records.  Such records 
potentially might be material, particularly any records 
documenting his right hip condition immediately prior and 
after said June 14-28, 1986 ACDUTRA period in question.  

Additionally, appellant has indicated that he was awarded SSA 
benefits.  However, since there is no indication that the RO 
has sought any medical records that may have been associated 
with that SSA claim and such records potentially might be 
material, the RO should attempt to obtain such records.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992), wherein the 
Court held that VA breached its statutory duty to assist by 
failing to obtain SSA records, with regards to a service 
connection claim.

Although a December 1998 VA orthopedic examination was 
conducted, the examiner did not render an opinion as to 
whether an alleged June 1986 ACDUTRA injury may have 
permanently worsened appellant's preexisting right hip 
condition (versus natural progression).  Under the Veterans 
Claims Assistance Act of 2000, new duty to assist provisions 
include requiring VA to provide medical opinion when such 
opinion is necessary to make a decision on a claim.  Since 
the evidentiary record does not include any VA medical 
opinion specifically addressing that point in controversy, 
the Board deems it advisable to obtain a VA medical opinion.  

From a procedural standpoint, it does not appear that 
appellant has been issued a Statement of the Case or 
Supplemental Statement of the Case with the applicable laws 
and regulations addressing the issue of service connection 
for a right hip disability on the merits, which may be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra.  

With regards to another procedural matter, it is reiterated 
that during a January 2001 "travel Board" hearing, 
appellant indicated an intent to file a Notice of 
Disagreement with a 1999 rating decision insofar as it denied 
service connection for hearing loss, a ruptured eardrum, 
headaches, and disabilities of the neck, shoulders, back, 
left hip, and upper forearm.  Parenthetically, said December 
1989 Board decision denied service connection for 
disabilities of the back and left hip.  Since the RO has not 
issued him a Statement of the Case on those issues, said 
issues are not perfected and before the Board.  However, 
pursuant to Manlincon, supra, the Board is herein remanding 
said service connection issues for the RO to adjudicate 
whether a timely Notice of Disagreement has been filed with a 
1999 rating decision's denial of service connection for said 
issues and for issuance of a Statement of the Case (although 
the Board does not currently have jurisdiction over said 
issues).  

1.  The RO should request the Army 
National Guard unit(s) that appellant was 
assigned to and the National Personnel 
Records Center (NPRC) (or any other 
appropriate organization), to search for 
any relevant Army National Guard medical 
records and additional 
administrative/personnel records; and any 
such records should be associated with 
the claims folder.  In the event that 
records are unavailable, this should be 
noted in writing in the claims folder.  
The RO should request appellant to 
provide any relevant Army National Guard 
medical records and 
administrative/personnel records, not 
presently associated with the claims 
folder, that he may have in his 
possession.  Additionally, any Army 
National Guard DUTRA periods should be 
verified.  

2.  The RO should request appellant to 
provide any relevant clinical records, 
not presently associated with the claims 
folder, in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided relevant treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.

Appellant should be advised that he may 
submit alternative forms of evidence to 
support his claim, such as "buddy" 
statements/affidavits.

3.  The RO should obtain any relevant 
medical records associated with 
appellant's SSA claim in question and 
associate them with the claims folder.  
The appellant should be requested to sign 
and submit appropriate consent forms to 
release any private medical reports to 
the VA.  

4.  The RO should request appellant to 
provide any relevant employment medical 
records that he may have in his 
possession, as well as the complete 
name(s) and address(es) of his former 
employer(s) from whom pertinent medical 
records might be obtained.  Any relevant 
employment medical records not presently 
associated with the claims folder should 
be obtained, including those from the 
Alabama State Docks Department.  These 
records should be associated with the 
claims folder.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any such 
employment medical records to the VA.

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
Veterans Claims Assistance Act of 2000; 
38 C.F.R. § 3.159 (2000).

6.  With respect to the issue of service 
connection for a right hip disability, 
the RO should have an appropriate VA 
physician review the entire claims folder 
and render render medical opinion as to 
whether it is at least as likely than not 
(as distinguished from mere possibility) 
that appellant's right hip disability 
that preexisted the June 14-28, 1986 
ACDUTRA period in question underwent a 
permanent increase in severity during 
ACDUTRA (versus natural progression of a 
disease process).  The physician should 
comment on the clinical significance, if 
any, of March-July 1985 private medical 
records and July 17, 1986 private 
clinical records, which respectively 
described the severity of appellant's 
right hip condition prior and subsequent 
to the June 14-28, 1986 ACDUTRA period in 
question.  

7.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for a right hip 
disability on the merits, with 
application of appropriate statutory and 
regulatory provisions.  In the event it 
proves necessary, the RO should issue him 
a proper Supplemental Statement of the 
Case which addresses the service 
connection appellate issue on the merits.  

8.  The RO should adjudicate whether a 
timely Notice of Disagreement has been 
filed with a 1999 rating decision's 
denial of service connection for hearing 
loss, a ruptured eardrum, headaches, and 
disabilities of the neck, shoulders, 
back, left hip, and upper forearm and for 
issuance of a Statement of the Case with 
respect thereto.  In the event appellant 
wants to perfect an appeal on said 
issues, he should be advised that a 
timely Substantive Appeal would be 
required.  Only if appellant files a 
timely Substantive Appeal on said issues 
should said issues be returned to the 
Board for final appellate action.  

Thereafter, to the extent the benefit sought on appeal is not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the outcome of this case by the 
action taken herein.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 



